Citation Nr: 1300250	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  11-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for lumbar spinal stenosis with lumbar radiculopathy involving the lower extremities.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954, during the Korean War.  He received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision issued by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

In March 2012 the Board remanded the case; however, further development remains necessary.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In July 2010, the National Personnel Records Center confirmed that the Veteran's service treatment records were destroyed by fire in 1973.  In the case of missing service department records there is a heightened obligation to assist a claimant in the development of his case, to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In November 2012, the Veteran indicated that he did not have any additional evidence to submit.  

The private medical records dated in April 1999 showed that the Veteran in December 1998 underwent a lobectomy of the left lower lobe due to a collapsed and infected lung.  The private medical records dated from 2007 to 2010 showed diabetes mellitus, chronic obstructive pulmonary disease, and a low back disability to include spinal stenosis, degenerative disc disease, and radiculopathy.  In February 2000, the records showed a prescription for pneumonia.  

In October 2010 and in other statements, the Veteran contended that his disabilities were due to his combat service in Korea, where he had no running water, electricity or plumbing.  

In statements in July 2011 and in January 2012, the Veteran explained that, during service, he was transferred to the Headquarters Company of the 38th infantry regiment where it was more feasible for him to be treated for his medical problems.  He submitted an Internet Article, which was printed in October 2011, that related COPD to chemicals, dust, fumes and air pollutants.  

When a veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In a letter dated in June 2011, the Veteran's private doctor, Dr. W.M.P., stated that he has been treating the Veteran for many years and the Veteran's lumbar stenosis with lumbar radiculopathy, COPD, and diabetes mellitus could have been worsened by the Veteran's service in the Korea War.  Dr. W.M.P. noted that the Veteran did not have a smoking history.  

The requirement under the Veterans Claims Assistance Act of 2000 for warranting a VA examination, when the evidence indicates that the veteran's disability may be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Therefore, under these circumstances VA examinations are warranted to determine the nature and likely etiology of the claimed diabetes mellitus, COPD, and low back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should make arrangements to have the Veteran afforded VA examinations for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that his diabetes mellitus, COPD, and low back disability are due to an injury or other event or incident of his period of service.

The RO must send the claims file to the appropriate examiners for review, and the examiners must indicate that the claims file was reviewed.

The examiners must take a complete history from the Veteran as to the nature and onset of his diabetes mellitus, pulmonary disorder, and low back disability.  

If there is a medical basis to support or doubt the histories provided by the Veteran, the examiners must state this, with a fully reasoned explanation.

The examiners must review the claims folder and comment on the Veteran's service combat service during the Korean War and Dr. W.M.P.'s opinion in June 2011 that the Veteran's lumbar stenosis with lumbar radiculopathy, COPD and diabetes mellitus could have been worsened by the Veteran's service in the Korea War.  

The examiners must provide all diagnoses related to the pulmonary disorder and low back disability found upon examination.

For diabetes mellitus and for each diagnosed disability related to the pulmonary disorder and low back disability, the appropriate examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service.

Each examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is not able to provide an opinion, he or she should explain why.

2. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


